Vanderburgh, J.
This action against the defendants, for a personal injury, sustained by plaintiff, was dismissed at the trial because the court deemed that the plaintiff was clearly shown to be guilty of contributory negligence by the evidence. On a review cf the evidence upon a motion for a new trial the trial court became convinced that the question was one for the jury, and accordingly granted a new trial. The plaintiff, who lived in Wisconsin, was a stranger in the vicinity, and unacquainted with the street-car lines between St. Paul and Minneapolis. On the 12th day of June, 1892, in company with a friend, he boarded a street car running between the cities named, early in the evening of that day. On the way a severe storm of wind and rain arose, and continued with increasing severity until the car reached a point on Washington avenue, in the city of Minneapolis, between Second and Third streets, where the car was stopped by the storm. The *129electric current was turned off, and the lights went out. The mo-toneer or driver notified the conductor that he could not go ahead, for the reason that he could not see, on account of the storm, and that the hail and rain were driving in his ejes. The car was crowded, and the plaintiff and his companion, who were standing up, exposed to the storm, thereupon left the car, and, with an umbrella raised, started across the street. In doing so, they stepped upon a parallel track, and plaintiff was knocked down and injured by a car coming from an opposite direction, which he did not see or hear, on account of the storm and darkness.' It also appears, according to his testimony, that he did not know where they were, nor that there was a double track on the line, nor see the track in question, which was covered with water at the time. We do not think his evidence in respect to his knowledge of the risk was necessarily incredible, under all the circumstances. The storm, darkness, the noise of the car he was on, and his position thereon, with a crowd, might have prevented him from noticing the cars on the parallel track, or from knowing of the existence of the double track. Notwithstanding plaintiff’s failure to watch out for another street car, the question of his contributory negligence was for the jury. Shea v. St. Paul City Ry. Co., 50 Minn. 395, (52 N. W. Rep. 902.)
(Opinion published 55 N. W. Rep. 825.)
2. The evidence tended to show that the car which struck and injured the plaintiff was running at a very high rate of speed,-— fifteen or twenty-five miles an hour. The jury might very properly find such rate of speed to be dangerous, and the question of defendants’ negligence was very clearly for them. The storm and darkness also imposed the additional duty of caution while proceeding on a street where pedestrians might be expected to be crossing at any time in the evening.
Order affirmed.